DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


    FLORIDA HEALTH SCIENCES CENTER, INC., d/b/a Tampa
                    General Hospital,

                              Petitioner,

                                  v.

         JEFFREY D. STONE, M.D., and MARIE C. STONE,

                            Respondents.


                            No. 2D21-834



                         September 15, 2021

Petition for Writ of Certiorari to the Circuit Court for Hillsborough
County; Paul L. Huey, Judge.

Jason M. Azzarone, Louis J. La Cava, and Jonathan Ficarrotta of La
Cava Jacobson & Goodis, P.A., Tampa, for Petitioner.

George A. Vaka and Nancy A. Lauten of Vaka Law Group, Tampa,
for Respondents.


PER CURIAM.

     Dismissed.

NORTHCUTT, CASANUEVA, and LABRIT, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2